OTT, Acting Chief Judge.
Appellant’s probation supervisor filed an affidavit charging appellant with violating his probation by his conviction for operating a motor vehicle without a valid driver’s license, by committing battery on his wife, and by being in an inebriated condition. At the hearing on the affidavit appellant admitted the conviction. The trial court struck the intoxication charge, and the state offered no evidence on the battery charge. The trial court announced that appellant had violated probation by driving without a license and revoked the probation. The written order, however, found appellant guilty of all three violations. We affirm the revocation, but we remand the case for correction of the revocation order.
Since at the hearing, the court only found that appellant violated one of the conditions, it should now remove any reference to the other two violations. Appellant need not be present for this purpose.
RYDER and DANAHY, JJ., concur.